t c memo united_states tax_court lucky stores inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p filed a motion for reconsideration of our opinion reported as 107_tc_1 on the grounds that we failed to take into consideration r's long-standing administrative practice of applying revrul_76_28 1976_1_cb_106 to multiemployer defined benefit plans and that r failed to fully and fairly apprise the court of respondent's actual practices and interpretations in this regard in addition p filed two motions requesting judicial_notice held p's motion for reconsideration and motions requesting judicial_notice will be denied this opinion supplements our previously filed opinion in 107_tc_1 paul j sax richard e v harris and richard a gilbert for petitioner alan summers kevin g croke and elizabeth l groenewegen for respondent supplemental memorandum opinion nims judge in a timely filed motion for reconsideration motion pursuant to rule petitioner requests the court to reconsider its opinion reported as 107_tc_1 the opinion is incorporated herein by this reference except where otherwise noted all rule references are to the tax_court rules_of_practice and procedure all section references are to sections of the internal_revenue_code in effect for the years in issue reconsideration under rule serves the limited purpose of correcting substantial errors of fact or law and allows the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 68_f3d_868 5th cir affg per curiam tcmemo_1993_634 see estate of scanlan v commissioner tcmemo_1996_414 the granting of a motion for reconsideration rests with the discretion of the court and we usually do not exercise our discretion in the absence of a showing of unusual circumstances or substantial error 79_tc_1054 affd 755_f2d_790 11th cir petitioner's motion and related filings do not show any unusual circumstances or substantial error with respect to our opinion in our opinion we held that petitioner may not deduct in a single taxable_year contributions to collectively bargained defined benefit plans made over a period of in some cases months in the motion petitioner alleges that the court erred in that this holding contradicts years of administrative practice that applied revrul_76_28 1976_1_cb_106 to multiemployer defined benefit plans petitioner's motion also alleges that respondent's counsel misled the court by not bringing to the court's attention the history of respondent's actual practices and interpretations in this area in addition to the motion petitioner has also filed a motion requesting judicial_notice and a second motion requesting judicial_notice collectively judicial_notice motions supported by two declarations under penalty of perjury by richard e v harris to which are attached numerous exhibits the declarations and attached exhibits have also been filed and thus become a part of the record they are accordingly referred to in this supplemental memorandum opinion to the extent we deem it necessary to do so to address arguments contained in petitioner's motion and judicial_notice motions rule f of the federal rules of evidence provides that judicial_notice may be taken at any stage of the proceeding petitioner's judicial_notice motions will be denied in this case however because their many paragraphs constitute nothing more than a hodgepodge of argument and statements with respect to the alleged action or inaction of respondent's counsel of other taxpayers and of congress and with respect to collectively bargained multiemployer pension plans unfortunately for petitioner's position is the overlooked central fact that sec_404 from which the disputed administrative pronouncements have flowed is a timing provision not a free-standing substantive provision intended to override other deduction provisions of sec_404 sec_404 is entitled deduction for contributions of an employer to an employees' trust sec_404 is entitled time when contributions deemed made emphasis added the private rulings attached to petitioner's various filings all uniformly hold that post-yearend contributions grace period contributions to a qualified employees' benefit plan including in some cases multiemployer plans if made within the parameters spelled out in sec_404 may be deducted in the prior year but only if they fall within the deduction limitations of sec_404 and related subsections since petitioner's motion and the judicial_notice motions never address this all- important proviso petitioner's claim even if correct that respondent failed to alert the court to the existence of multiemployer_plan private rulings becomes wholly irrelevant the documents submitted with petitioner's motion and judicial_notice motions themselves belie petitioner's argument that the result reached in our opinion is at odds with respondent's long-standing administrative practice this is amply illustrated by the following quotations the rules contained in revrul_76_28 regarding the application of code sec_404 are related only to the timing of contributions for deduction purposes corporation m is entitled to claim a deduction for such contribution to the extent the deduction does not exceed the maximum deductible contribution for priv ltr rul date emphasis added you state that corporation m makes contributions within the deduction limits imposed by sec_404 and sec_404 of the code we conclude that corporation m may deduct for and later taxable years under sec_404 and sec_404 of the code contributions not in excess of the limits of sec_404 and sec_404 priv ltr rul date emphasis added while the deductions also must come within the limitations of sec_404 it is clear that those limits were not exceeded by the taxpayer submission of a law firm in support of a ruling_request emphasis added this ruling does not consider the actual amounts deductible for the taxable_year undated technical_advice_memorandum ruling involving years the total amount that may be deducted however is limited by the dollar amount determined under sec_404 of the code tech adv mem date in addition the principles of revrul_76_28 regarding the application of sec_404 are related only to the timing of contributions for deduction purposes and do not affect the computation of the plan's deductible limit under sec_404 tech adv mem date emphasis added however the principles contained in revrul_76_28 regarding the application of sec_404 are related only to the timing of contributions for deduction purposes and do not affect the computation of the plan's deductible limit under sec_404 tech adv mem date emphasis added in short the materials proffered by petitioner to support its argument that the court's opinion is inconsistent with respondent's long-standing administrative position regarding sec_404 and revrul_76_28 in fact wholly support the rationale of our opinion and the result reached therein in this connection it may also be useful to note that in our opinion we pointed out that technical_advice_memorandum upon which petitioner so strongly relied itself flatly states that this ruling does not consider the actual amounts deductible for the relevant taxable_year lucky stores inc subs v commissioner t c pincite in all of its moving papers petitioner simply ignores these constantly repeated caveats so it is difficult to give credence to petitioner's insistence that the court has disregarded long-standing administrative practice deduction limitations and petitioner's failure to come within them are at the focal point of our opinion even in the absence of the foregoing as we stated in our opinion revenue rulings are not ordinarily precedential in this court id pincite citing 88_tc_630 moreover unless the secretary establishes otherwise by regulations a written_determination may not be used or cited as precedent by another taxpayer sec_6110 sec_301_6110-7 proced admin regs written determinations include both private rulings and technical_advice memoranda such as those excerpted above sec_301_6110-2 proced admin regs as to the actual merits of the case sec_413 provides that each applicable limitation provided by sec_404 shall be determined as if all participants in the plan were employed by a single employer sec_413 also provides that anticipated employer contributions are to be determined in a manner consistent with the manner in which actual contributions are determined in the prior proceeding petitioner argued that under sec_413 its contributions were within the deductible limits of sec_404 because the anticipated contributions for all of the cba plans to which petitioner contributed for their respective plan years did not exceed any maximum deduction limitation under sec_404 but petitioner's own contributions if the so-called grace period contributions are included as petitioner insists they should be substantially exceeded its anticipated contributions in our opinion we stated that since sec_413 requires that the computation of anticipated contributions be consistent with actual employer contributions a taxpayer petitioner included may not arbitrarily expand its own deduction limitation for any taxable_year by the simple expedient of deducting actual contributions that are inconsistent with its anticipated contributions lucky stores inc subs v commissioner t c pincite if any one employer-contributor to a multiemployer_plan could expand its deduction limitation by this method all could do so a result not intended by sec_413 nowhere in any of its moving papers does petitioner attempt to address this point petitioner cites airborne freight corp v united_states aftr 2d ustc par big_number w d wash as being the only other decision to consider the issue herein airborne freight corp however is factually distinguishable from the instant case our opinion took into account testimony by the plan_administrator that she customarily determined the minimum_funding standards on an annual basis with reference to hours worked by covered employees before the year closed this testimony was probative that the payments in question insofar as they were based on wages earned after the year's end were not treated in the same manner that the cba plans would treat a payment actually received on the last day of the taxable_year see lucky stores inc subs v commissioner t c pincite- cf revrul_76_28 1976_1_cb_106 the order granting plaintiff's motion for summary_judgment in airborne freight corp on the other hand made no mention of whether testimony to a similar effect was received in that case furthermore the district_court in airborne freight corp did not directly address the question of the deduction limitations of sec_404 but instead relied almost entirely upon sec_404 and revrul_76_28 in holding for the taxpayer however referring also to sec_413 the district_court rejected the irs argument as phrased by the court that by taking more of a deduction for the tax_year than had been anticipated afc interfered with other employers' ability to estimate the plan-wide deductible limit airborne freight corp v united_states aftr 2d pincite9 ustc par big_number at big_number w d wash the court went on to reason that because the taxpayer was late in filing its tax_return it could not have interfered with other employers' ability to calculate and claim their deductions as indicated by our opinion and the discussion above we respectfully disagree with the district court's analysis in that respect a final word we emphasize that what petitioner seeks to obtain by its one-time bunching of or months of contributions in a single year is a permanent tax_deferral this concept is explicitly spelled out in an attachment to the declaration of richard e v harris in the following words thus assuming a taxpayer double extends its federal_income_tax return it may be possible to realize a one-time tax savings sic to the extent of the tax_benefit on nine months of contributions to the plan obviously the bunching technique could not be applied in any subsequent year because to do so would require double counting of a bunched contributions for the reasons already articulated we do not believe the limitation of sec_413 permits the accelerated deduction of the eight or nine months of contributions sought by petitioner in this case for the above reasons an order will be issued denying petitioner's motion and the judicial_notice motions
